Appellee filed suit in one of the justice courts of Throckmorton county *Page 703 
against appellant for the sum of $140 rental alleged to be due upon certain premises leased by appellee to appellant. Appellant answered and set up a cross-action for damages alleged to have been sustained to its stock of goods by reason of the failure on part of appellee to repair and place in proper condition the roof of the building occupied by it, the rents upon which were sued for in this suit by the appellee. The transcript of the proceedings in the justice court discloses that judgment was there rendered in favor of Harrell for the sum of $79.25. A motion for a new trial in that court by the appellant was overruled, and it gave notice of appeal to the county court of Throckmorton county. In the county court a judgment for $79.25 was also rendered in favor of Harrell against the appellant, from which judgment this appeal was prosecuted.
It will be noted from what has been said that the judgment rendered in the justice court was not such as would permit appellant to appeal therefrom without bond or affidavit of inability to give same.
To sustain the jurisdiction of this court, it must affirmatively appear from the transcript of the record that the trial court had jurisdiction to hear and determine the cause. The county court of Throckmorton county could have acquired jurisdiction of the cause only by the filing and approval of an appeal bond in the justice court or affidavit in lieu thereof, and, the record here failing to disclose the filing of such bond or affidavit, the appeal must therefore be dismissed for want of jurisdiction. Mayley v. Mundy, 47 Tex. Civ. App. 630, 107 S.W. 905; American, etc., Co. v. Mason, 119 S.W. 714; Bonner v. Legg,46 Tex. Civ. App. 176, 101 S.W. 839; Railway Co. v. Warren Bros., 109 S.W. 1144; Joy v. Hatfield, 120 S.W. 569; Railway Co. v. Jordan, 83 S.W. 1105; Insurance Co. v. Pounders, 84 S.W. 666; McCarthey v. North, etc., Co., 101 S.W. 267; Merrick v. Rogers, 46 S.W. 370.
Appeal dismissed.